DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-18 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially broadcasting, via the second communications radio of the wireless-power- receiving device and without establishing a communications channel between the first and second communications radios, a data packet, the data packet including information identifying (i) at least one power requirement of a power source of the wireless-power-receiving device (ii) an amount of power received by the wireless-power-receiving device from the first wireless- power-transmission signal; after broadcasting the data packet, receiving, from the wireless-power-transmitting device, additional wireless-power-transmission signals at the wireless-power-receiving device, wherein the wireless-power-transmitting device transmits each of the additional wireless-power- transmission signals using a predetermined sequence of different transmission characteristics; in response to receiving each additional wireless-power transmission signal, broadcasting, via the second communications radio of the wireless-power-receiving device and without establishing a communications channel between the first and second communications radios, additional data packets, each respective additional data packet including information regarding receipt of the additional wireless-power-transmission signal, wherein the wireless-power-transmitting device compares the information regarding receipt of the additional wireless-power-transmission signals to the predetermined sequence of different transmission characteristics to determine whether to continue wirelessly transmitting power to the wireless-power-receiving device of independent claim 1 with similar language present in independent claims 17 and 18.
Bell et al. (US 10,153,653) is considered the most relevant prior art as it discloses a wireless power system which can utilize three transmission channels: a first channel for a broadcast signal, a second channel for control signals and a third channel for power transmission.  However, Bell et al. fails to disclose the above noted limitations.
Hijikata (US 2018/0316391), Park et al. (US 2016/0126775) and Goossens et al. (US 2006/0252370) are also considered relevant prior art as each discloses various aspects of communication between devices.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836